FILED
                            NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOWARD ELLIS,                                    No. 15-15034

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00657-MMD-
                                                 WGC
 v.

JAMES BENEDETTI; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN Circuit Judges.

      Nevada state prisoner Howard Ellis appeals pro se from the district court’s

judgment dismissing for failure to comply with a discovery order his 42 U.S.C.

§ 1983 action alleging various constitutional claims relating to his conditions of

confinement. We have jurisdiction under 28 U.S.C. § 1291. We review for an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a dismissal under Fed. R. Civ. P. 37. Anheuser-Busch, Inc. v.

Nat. Beverage Distribs., 69 F.3d 337, 348 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Ellis’ action

because Ellis repeatedly failed to comply with the district court’s order to provide

complete responses to defendants’ written discovery requests. See id. at 348

(setting forth the five factors for determining whether to dismiss under Fed. R. Civ.

P. 37 for failure to comply with a discovery order).

      The district court did not abuse its discretion by denying Ellis’ motions for

entry of default and for default judgment on the basis of defendants’ untimely

answer to the amended complaint because defendants were actively litigating the

case, Ellis had filed a motion to alter the judgment that was still pending, and

public policy favors disposition on the merits. See Eitel v. McCool, 782 F.2d 1470,

1471-72 (9th Cir. 1986) (setting forth the standard of review and factors for

determining whether to enter default judgment).

      The district court did not abuse its discretion by denying Ellis’ requests for

appointment of counsel because Ellis failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement).

      The district court did not abuse its discretion by denying Ellis’ motion to


                                           2                                       15-15034
recuse the magistrate judge and district court judge because Ellis failed to establish

that the judges’ impartiality might reasonably be questioned. See Pesnell v.

Arsenault, 543 F.3d 1038, 1043-44 (9th Cir. 2008) (setting forth standard of review

and factors for evaluating a motion to recuse).

      We reject as unsupported Ellis’ contention that the district court erred in

granting defendants’ motion to compel discovery after defendants’ counsel failed

to meet and confer in compliance with the local rules. See Delange v. DutraConst.

Co., Inc., 183 F.3d 916, 919 n.2 (9th Cir. 1999) (explaining that a district court has

“broad discretion” in interpreting and applying its local rules).

      Ellis’ motion for judicial notice, filed on February 10, 2015, is denied.

      AFFIRMED.




                                           3                                      15-15034